Citation Nr: 1545612	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  12-31 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for memory problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for gout or joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for claustrophobia, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for an ear disorder.

8.  Entitlement to an initial compensable rating for bilateral pes planus with hallux valgus.


REPRESENTATION

Veteran represented by:	Samuel K. Richardson, Agent


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993.  He also had a period of active duty for training (ACDUTRA) from December 1985 to May 1985, and a period of active service from November 1988 to February 1989 from which he received an entry level separation.

These matters are before the Board of Veterans' Appeals (Board) on appeal from June 2011 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2014, the Veteran withdrew his request for a Board hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  The Virtual VA electronic folder contains records that are either irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The electronic folder in VBMS includes some additional documents that were not reviewed by the Agency of Original Jurisdiction (AOJ) when the Statement of the Case (SOC) was issued in October 2012.  These documents include VA outpatient treatment records dated from May 2010 to August 2015.  The Veteran has not submitted a waiver of AOJ review with respect to these documents; however, this additional evidence is duplicative or irrelevant to the issues herein decided.  Regarding the claims being remanded, the AOJ will have an opportunity to review this evidence on remand.

The issues of entitlement to service connection for claustrophobia, hypertension, hemorrhoids, and an ear disorder, and entitlement to an initial compensable rating for bilateral pes planus with hallux valgus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's joint pain has been attributed to a diagnosed illness, namely gout.  

3.  The Veteran's gout did not manifest during active service or until years thereafter and is unrelated to active service.

4.  The Veteran's fatigue has been attributed to diagnosed illnesses, namely sleep apnea and posttraumatic stress disorder (PTSD)-related sleep impairment.

5.  In September 2010, the RO issued a rating decision granting service connection for PTSD and denying service connection for sleep apnea.

6.  The evidence of record does not show that the Veteran has chronic memory impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout and joint pain, to include as a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

2.  The criteria for service connection for fatigue, to include as a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 4.14 (2015).

3.  The criteria for service connection for memory problems, to include as a qualifying chronic disability, are not met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317, 4.14 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  In this case, a June 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the letter was provided prior to the initial adjudication of the claims in June 2011. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran's available service treatment records (STRs), and all identified and available post service treatment records have been obtained.  

The RO obtained STRs dated from 1989 to 1993; however, no other STRs were available.  The RO notified the Veteran that STRs dated prior to this time period were unavailable and provided him an opportunity to submit any STRs in his possession and any other relevant evidence or information.  See March 2015 letter.  The Veteran did not respond to this letter.  However, in this case the Veteran has alleged that his memory problems, fatigue, and joint pain are related to his service in the Southwest Asia theater of operations during the Persian Gulf War.  Because the RO has obtained his STRs during this relevant time period, there is no prejudice to the Veteran in the unavailability of his STRs prior to 1989.

The Veteran was evaluated in conjunction with his claimed memory problems, fatigue, and joint pain in October 2010 and November 2010.  The VA examiners reviewed the claims file, noted and considered the Veteran's reported symptoms and assertions, and provided an etiological opinion with adequate supporting explanation.  The Board finds that the VA examination reports, along with the other evidence of record, are adequate to make a determination on the claims herein decided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Merits of the Claims

The Veteran has contended that service connection is warranted for a memory problems, fatigue, and gout/joint pain, as manifestations of an undiagnosed illness incurred during active duty service in Southwest Asia. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. 
§ 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that VA determines in regulations warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).  An undiagnosed illness is a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).


A medically unexplained chronic multisymptom illnesses is defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that VA determines meets the criteria in paragraph 3.317(a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

VA has determined presumptive service connection is warranted for the following infectious diseases:  (i) Brucellosis; ii) Campylobacter jejuni; (iii) Coxiella burnetii (Q fever); (iv) Malaria; (v) Mycobacterium tuberculosis; (vi) Nontyphoid Salmonella; (vii) Shigella; (viii) Visceral leishmaniasis; and (ix) West Nile virus.  38 C.F.R. § 3.317(c)(1-2).  The diseases listed in paragraph 38 C.F.R. § 3.317(c)(2)  will be considered to have been incurred in or aggravated by service under the circumstances outlined in paragraphs (c)(3)(i) and (ii) of this section even though there is no evidence of such disease during the period of service. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

 Unlike claims for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Gutierrez , 19 Vet. App. at 8-9.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In this case, the Veteran's DD 214 indicates that he served in Southwest Asia from September 1990 to March 1991.  Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran's STRs are negative for any complaints or diagnoses related to memory problems, fatigue, or gout.  He was treated for a possible low back strain in May 1990.  In June 1991, during his Southwest Asia Demobilization/Redeployment medical evaluation, he denied having fatigue and stated that he did not have any reason to believe that he was exposed to chemical warfare or germ warfare.  In February 1993, he was treated for a right ankle sprain.  At his March 1993 separation examination, his upper and lower extremities and spine were normal.  His neurologic system and psychiatric evaluation were also normal.  On the corresponding report of medical history, he stated that he was in good health.  He denied having or having had arthritis, rheumatism, or bursitis; bone, joint or other deformity; painful or "trick" shoulder or elbow; recurrent back pain; "trick" or locked knee; foot trouble; and loss of memory or amnesia.  A February 1994 enlistment examination for the Army Reserve also shows no abnormalities except pes planus.  In February 1994 and May 1999, reports of medical history show that he had no complaints associated with memory problems, fatigue, and gout/joint pain.  

An August 2008 VA mental health record indicates the Veteran had good memory of recent and past events.  A February 2009 psychosocial assessment indicates that he had no memory impairment.  In September 2009, it was noted that the Veteran had an abnormal sleep study and was diagnosed with obstructive sleep apnea, which was treated by a CPAP (continuous positive air pressure) machine.  An August 2010 VA PTSD examination report indicates that the Veteran's remote, recent, and immediate memory was normal.

During an October 2010 VA Gulf War examination, the Veteran reported that he was diagnosed with gout in the late 1990s and was treated for gout initially in the left great toe.  He said that he also has had gout in both ankles, the great toes, bilateral hands, and bilateral knees, and that he has no known injuries related to these areas.  The examiner indicated that the Veteran had a history of gout affecting his bilateral ankles, feet, wrists, hands, elbows, and knees with noted physical and x-ray findings.  The examiner opined that the Veteran's gout was unrelated to service, noting that the Veteran was treated for various other ailments during service, but that gout was not diagnosed until the late 1990s, which was at least five or six years after active service.  

Regarding fatigue, the Veteran reported that he had a decreased desire for exercise over the last few years and difficulty sleeping at night.  He said that medication for his PTSD and alcohol helped.  The examiner noted that a July 2009 sleep study showed obstructive sleep apnea and opined that the Veteran's fatigue was associated with sleep apnea and especially with the fact that the Veteran was not consistently using the CPAP.  The examiner opined that the Veteran's sleep apnea was not related to service, noting that the Veteran was not treated for fatigue, sleep apnea, snoring, or insomnia during service.  

The report of a November 2010 VA examination for mental disorders indicates that the Veteran was diagnosed with PTSD.  On examination, his remote, recent, and immediate memory was normal.  After noting that the Veteran did not believe he had a memory problem, per se, the examiner indicated that he could not address the issue of etiology of any memory problem without resorting to mere speculation.  The examiner also indicated that the Veteran had PTSD-related fatigue from poor sleep.

The Board finds that service connection for gout or joint pain is not warranted.  The evidence indicates that the Veteran's complaints of joint pain are attributable to known clinical diagnoses and are thus not chronic multisymptom illnesses or undiagnosed illness.  Additionally, joint pain is not eligible for presumptive service connection.  Furthermore, the Veteran's joint pain has been attributed to gout, which was diagnosed in the late 1990s.  The evidence does not indicate that gout manifested during active service or is otherwise related to active service - rather the VA examiner expressly found gout unrelated to service due to the lapse in time in diagnosis and lack of evidence during service.  For these reasons, the Board finds that service connection for gout is not warranted.

The Board also finds that service connection for fatigue is not warranted.  The Veteran's fatigue has been attributed to sleep apnea and PTSD-related sleep impairment.  Service connection for sleep apnea was denied by the RO in a September 2010 rating decision and the Veteran did not file a timely notice of disagreement (NOD) with that determination.  Service connection was granted for PTSD in a September 2010 rating decision and is currently evaluated as 70 percent disabling.  See January 2015 rating decision.  The criteria for evaluating PTSD specifically contemplate chronic sleep impairment; indeed the assigned evaluations already contemplate sleep difficulties.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  To separately compensate the Veteran for his PTSD-related fatigue would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (providing that the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  For these reasons, the Board finds that service connection for fatigue is not warranted.  

Finally, the Board finds that service connection for memory problems is not warranted.  The most probative evidence does not indicate that the Veteran has a memory disorder.  As noted above, the Veteran's memory has consistently been evaluated as normal.  Furthermore, during the November 2010 VA examination, the Veteran indicated that he did not believe he had a memory problem.  In his February 2012 NOD, the Veteran stated that he believed his memory problems were directly related to PTSD.  For these reasons, the Board finds that service connection for memory problems is not warranted.

The Board has also considered the statements of the Veteran and his representative.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the ultimate questions of diagnosis and etiology in this case are beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses. See Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the determination of whether a memory impairment exists, whether fatigue is due to an qualifying chronic disability, sleep apnea, or PTSD, and whether gout and joint pain are qualifying chronic disabilities or related to service are complex medical determinations, far different than the notation of ringing in the ears, a broken leg, or varicose veins.  Nevertheless, to the extent that the Veteran and his representative are competent to opine on these matters, the Board finds that the specific, reasoned opinions of the October 2010 and November 2010 VA examiners are of greater probative weight than the more general lay assertions in this regard.  The examiners have training, knowledge, and expertise on which they relied to form the opinion, and provided rationale for the conclusions reached.

For the foregoing reasons, the Board finds that service connection for memory problems, gout or joint pain, and fatigue is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claims.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for memory problems, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  

Service connection for gout or joint pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, is denied.  


REMAND

First, a remand is required for issuance of a statement of the case (SOC) addressing the issues of entitlement to service connection for hypertension, hemorrhoids, and an ear disorder, and entitlement to an initial compensable rating for bilateral pes planus with hallux valgus.  In a March 2015 decision, the RO granted service connection for bilateral pes planus with hallux valgus and assigned an initial noncompensable rating.  The RO also denied service connection for hypertension, hemorrhoids, and an ear disorder.  Later that month, in March 2015, the Veteran filed a NOD.  No letter indicating receipt of the NOD for all of the issues has been issued.  Because the NOD remains unprocessed, the Board finds that a remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999). 

Second, a remand is required to obtain another VA examination and medical opinion for the Veteran's claimed claustrophobia.  As noted above, the Veteran is currently service connected for PTSD.  An August 2009 VA mental health record indicates that the Veteran complained of anxiety and stated that he could not stand being in closed places like elevators.  In his February 2012 NOD, the Veteran stated that he had a fear of being in closed places and crowds that he did not have before his tour in the Persian Gulf War.  He said that he felt that his claustrophobia was related to PTSD.  

A VA examination for mental disorders was conducted in November 2010.  The examiner diagnosed PTSD, but did not address whether the Veteran's complaints of claustrophobia were a symptom of PTSD or a separate disorder.  In June 2011 electronic mail correspondence, the examiner opined that the "claimed condition of claustrophobia is most likely present as a current diagnosis based on C-file information.  I cannot, however, associate his claustrophobia and PTSD without resorting to mere speculation."  The examiner, however, did not provide any explanation for this conclusion.  Therefore, another VA examination and clarifying opinion is needed.  

Finally, on remand, any outstanding and relevant VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his representative addressing the issues of entitlement to service connection for hypertension, hemorrhoids, and an ear disorder, and entitlement to an initial compensable rating for bilateral pes planus with hallux valgus.  The SOC must include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2015).  These issues should then be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Contact the appropriate VA Medical Center, to include the Dublin VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment, to include records dated since August 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed claustrophobia.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  An explanation for all opinions expressed must be provided. 

After examining the Veteran, and considering his medical history and competent lay statements regarding observable symptoms, the examiner must respond to the following:

i)  State whether any of the Veteran's claustrophobia complaints are attributable to a known clinical diagnosis, to specifically include PTSD.  If his claustrophobia symptoms are attributable to a known clinical diagnosis other than PTSD, state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service?  

ii)  Additionally, if the Veteran's claustrophobia complaints cannot be attributed to a known clinical diagnosis, the examiner must indicate whether such symptoms represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's claustrophobia complaints are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

4.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


